Judgment unanimously affirmed.
Memorandum: Defendant contends that he was denied effective assistance of counsel. From our review of the evidence, the law, and the circumstances of the case, we conclude that defendant’s attorney provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Defendant further contends that his conviction of unlawful imprisonment in the second degree was barred by the merger doctrine. Because that contention was not raised before County Court, it has not been preserved for our review (see, CPL 470.05 [2]; People v McNamara, 186 AD2d 984; People v Salimi, 159 AD2d 658, lv denied 76 NY2d 742), and we decline to reach it as a matter of discretion in the interest of justice (see, CPL 470.15 [6]).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Ontario County Court, Wisner, J. — Unlawful Imprisonment, 2nd Degree.) Present — Callahan, J. P., Boomer, Green, Lawton and Boehm, JJ.